 BOLTON & HAY361J. B. SPEICHER,L. M. BOLTON,L. R. BOLTON,E. B. McKASSON, J. B.MCMILLEN,AND JAMES SPEICHER,JR., CO-PARTNERS,D/B/A BOLTON& HAY; J.B. SPEICHER,L. M. BOLTON,L. R. BOLTON,E. B. McKAS-SON, J.B. MCMILLEN, JAMES SPEICHER,JR., AND ART E.-GORDON, CO-PARTNERS,D/B/ABOLTON & HAY RESTAURANT,212 4TH ST., DESMOINES, IOWA;J. B. SPEICHER,MCKASSON,J.B.MCMILLEN, JAMES SPEICHER,JR., AND HENRYSILLMAN,CO-PARTNERS, D/B/A BOLTON & HAY RESTAURANT,116 6THAVE., DES MOINES, IOWA; J. B. SPEICHER,L.M. BOLTON, L. R.BOLTON, E. B. McKASSON,J. B. MCMILLEN,JAMES SPEICHER, JR.,AND MELVIN N. LAWSON, CO-PARTNERS,D/B/ABOLTON & HAY RES-TAURANT, 416 E. 6TH ST., DES MOINES,IOWA; J.B. SPEICHER, L. M.BOLTON, L. R. BOLTON,E. B. MOKASSON,J.B. MCMILLEN, JAMESSPEICHER,JR., AND GLENDUNBAR,CO-PARTNERS,D/B/ABOLTON &HAY RESTAURANT, 415 5TH ST.,DES MOINES,IOWA ; J. B. SPEICHER,L.M. BOLTON,L. R. BOLTON, E. B. McKASSON,J.B. MCMILLEN,JAMES SPEICHER,JR., AND ALBERT L. FLEMMING,CO-PARTNERS, D/B/ABOLTON & HAY RESTAURANT,607 GRAND,DES MOINES,IOWA; J. B.SPEICHER,L.M. BOLTON,L. R. BOLTON,E. B. McKASSON, J. B.MCMILLEN,JAMES SPEICHER,JR., ANDDON WARNER,CO-PARTNERS,D/B/ABOLTON & HAY RESTAURANT,417 7TH ST., DES MOINES, IOWA;J. B. SPEICIIER,L. M. BOLTON,L. R. BOLTON,E. B. McKASSON, J. B.MCMILLEN,JAMES SPEICHER,JR., ANDKENNETHWENDELL, CO-PARTNERSD/B/ABOLTON & HAY RESTAURANT,823 LOCUST, DESMOINES, IOWAandLOCAL 247,HOTEL, RESTAURANT EMPLOYEES ANDBARTENDERS INTERNATIONAL ALLIANCE,A. F. OF L., PETITIONER.Case No. 18-RC-1378.July 24,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearingwas held beforeClarence A.Meter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section3 (b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-memberpanel [Chairman Herzog and Members Houston andMurdock].Upon the entire record in this case,the Board finds :1.Bolton & Hay is a partnership consisting of six men, one ofwhom,J. B. Speicher,acts as managing partner. The partnership ofBolton & Hay is itself a partner in seven separate partnerships, eachof which does business under the name Bolton & Hay Restaurant.100 NLRB No. 60 362DECISIONS OF NATIONALLABOR RELATIONS BOARDEach of these seven partnerships is exclusively engaged in the opera=tion of one of the seven restaurants in Des Moines in which theemployees sought to be represented by the Petitioner-work.Bolton& Hay has a two-thirds interest in each of the restaurant partnerships;the remaining one-third interest is held in each instance by an indi-vidual partner who acts as manager of the restaurant.Each managerreceives a salary from the partnership of which he is a member as wellas a one-third interest in its profits.'Each manager renders a daily report to the managing partner ofBolton & Hay reflecting all transactions for the day.Bolton & Haydoes all the bookkeeping, accounting, and auditing for the restaurants,charging each restaurant $50 a month for the service.Although eachrestaurant partnership has its own bank account, no manager hasever drawn on such an account.All checks, including those for rentand for the manager's salary, are signed by Speicher or by his assistant,who is also one of the partners of Bolton & Hay. Cancelled checksare not sent to the restaurant manager, but to Bolton & Hay. Theemployees in the restaurants are paid in cash.Bolton & Hay lists allof them as its employees on income tax withholding statements andsocial security tax returns, although each manager does the actualhiring and discharging of employees in the restaurant he manages.Each manager selects the daily menu for his particularrestaurantwhich is then mimeographed in the offices of Bolton & Hay.Bolton& Hay discusses from time to time with each manager any proposedchanges in the type of food served or in pricing policy.Bolton & Hay sells at wholesale, restaurant and hotelequipment.It also maintains a commissary which carries meat, butter,coffee, andthe products of a bakery which it operates on its premises, but noneof these food supplies are sold to any restaurants or commercial cus-tomers 2 other than the Bolton & Hay restaurants.Although themanagerstestified that they were free to purchase elsewhere itemscarried by Bolton & Hay, the record establishes that in practice theyseldom do so.3'None of therestaurant managers is a member of Bolton&Hay nor has any financialinterestin any of therestaurant partnerships other than the one inwhich he isa partner.2 It appears that the managersand some other individuals,not identified in the record,make some purchases at the commissary for domestic consumption.'Although one of themanagers testifiedthat he boughtsome of his meat elsewhere,most of the managers testifiedthat they bought fromoutside sources items carried byBolton & Hay only whensuppliesran shortduring thedayMilk andsome other dairyproducts are purchased by Bolton& Hay from alocal dairy and delivereddirectly to therestaurantsby Bolton &Hay in its own trucks.Bread is delivereddirectlyby an outsidecompany whichreceivespayment fromBolton & Haywhich in turn debits therunningaccountsof the individualrestaurants as it doeson items which it furnishes directly tothem. BOLTON& HAY363Under a contract with the United States Army, signed by Speicher,Bolton & Hay restaurants are obligated to serve meals to inducteeson presentation of meal tickets.During 1951 Bolton & Hay receivedat least $67,000 under this contract and credited each restaurant inproportion to the number of meal tickets turned in by it.In these circumstances, we find that Bolton & Hay and the sevenrestaurant partnerships constitute, contrary to their contention, asingle employer within the meaning of Section 2 (2) of the Act 4During 1951 the Employer made purchases outside the State ofIowa valued at $301,915.50, and sales to customers outside the Statevalued at $31,082.90.We find that the Employer is engaged in com-merce within the meaning of the Act and that, on the basis of the out-flow and of the services rendered to the Armed Forces which substan-tially affect national defense, it will effectuate the policies of the Actto assert jurisdiction b2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit comprising all the non-clerical employees in the restaurants of the Employer.These em-ployees, numbering about 120, are all located in one city and are allengaged in similar types of work which is not performed by any otheremployees of the Employer. As there is nothing in the record detract-ing from their apparent mutuality of interest, we.find that they mayappropriately be represented in a single unit.Accordingly, we find that all waiters and waitresses, counter menand women, bus boys and girls, cooks, and other kitchen help employedin the Bolton & Hay Restaurants in Des Moines, Iowa, excluding man-agers, cashiers, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b).[Text of Direction of Election omitted from publication in thisvolume.]4HollowTree Lumber Company,98 NLRB 493;Florida Jafra Steel Co. et al, 94NLRB 386"Stanislaus implement f Hardware Co. Ltd,91NLRB 618;WestportMoving ofStorage Company,91 NLRB 902.Our jurisdiction is not derived from the Fair LaborStandards Act, so the Employer's assertion that the Administrator of that Act has ruledthat service establishments such as restaurants are not subject to its provisions is, there-fore,immaterial.We have hitherto asserted jurisdiction over restaurants.ChildsCompany, et al,88 NLRB 720;Mil-Bur Inc. d/b/a Howard Johnson,94 NLRB 1161.